COBB, Judge,
concurring in part and dissenting in part.
I concur in the unpublished memorandum affirming the appellant’s conviction. I dissent as to his sentence, based on Judge Shaw’s special writing in Poole v. State, [Ms. CR-99-1200, Aug. 31, 2001] - So.2d - (Ma.Crim.App.2001). As to those points of law on which I disagree with Judge Shaw, see my special writing in Poole, supra. The judgment in this cause should be reversed, and the trial court should strike the sentence enhancement imposed pursuant to § 13A-12-250. James should serve only the 10-year sentence imposed for the lesser-included offense of unlawful distribution.